ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Redstick, Inc.                                )      ASBCA No. 60174
                                              )
Under Contract No. W91151-14-C-0061           )

APPEARANCE FOR THE APPELLANT:                        Douglas L. Tabeling, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Jose A. Cora, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       The Board docketed this appeal on 14 September 2015. By letter dated 6 October
2015, prior to filing its complaint, appellant filed a notice of voluntary dismissal of this
appeal without prejudice. The government does not object. Accordingly, this appeal is
dismissed from the Board's docket without prejudice. See FED. R. CIV. P. 41(a)(l); TTF,
L.L.C., ASBCA No. 58494, 13 BCA ~ 35,343 at 173,464.

       Dated: 5 November 2015



                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60174, Appeal ofRedstick, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals